FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 28, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    ALEX HUAQIANG LEO,

                Plaintiff-Appellant,
                                                          No. 11-3321
    v.                                          (D.C. No. 2:09-CV-02139-KHV)
                                                           (D. Kan.)
    GARMIN INTERNATIONAL, INC.,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before O’BRIEN and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



         Alex Huaqiang Leo, pro se, appeals from the district court’s order that

denied his seven post-judgment orders to recognize material facts and imposed

restrictions on his future filings. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      This case has a lengthy procedural history. In 2009, Mr. Leo sued Garmin

International, Inc. (Garmin) for age and national origin discrimination. The

district court disposed of the case in favor of Garmin on motions to dismiss and

for summary judgment. In the course of his appeal from those orders, Mr. Leo

sought this court’s permission to file a 70,000 word opening brief, which request

was denied. Mr. Leo renewed his request in a motion seeking to file a 71,431

word document titled “Supporting Analysis and Detailed Evidence.” Once again,

this court denied the request and found that the document was “nothing more than

an attempt to work around” our first order that denied Mr. Leo’s request to file a

70,000 word opening brief. Order, No. 10-3146, at 2 (10th Cir. Oct. 4, 2010).

      Just two weeks after this court denied his motions, Mr. Leo filed his second

suit in the Kansas federal district court (No. 10-2495-JTM), in which he used the

aforementioned 70,000 word opening brief/”Supporting Analysis” as his

complaint. The district court concluded that Mr. Leo’s second suit was barred by

the doctrine of res judicata. The court also granted Garmin’s request for

sanctions, and denied several post-judgment motions filed by Mr. Leo. Mr. Leo

appealed to this court. (Nos. 11-3109 & 11-3145).

      While his appeals in both suits were pending in this court, in April 2011,

Mr. Leo filed a Fed. R. Civ. P. 60(b) motion in this district court. Then in May,

Mr. Leo filed twelve additional district court motions in which he sought relief

from the court’s order granting summary judgment to Garmin, which order was on

                                        -2-
appeal to this court in No. 10-3146. The district court denied Mr. Leo’s

Rule 60(b) motion on June 21. Mr. Leo appealed. (No. 11-3213).

      On July 21, 2011, this court announced its decision in No. 10-3146, Leo v.

Garmin International, Inc., 431 F. App’x 702, 705 (10th Cir. 2011) (Leo I), in

which we affirmed the district court’s orders granting Garmin’s motion to dismiss

and its later-filed motion for summary judgment. On July 26, the district court

denied Mr. Leo’s twelve newly filed motions and his motion to reconsider the

denial of his Rule 60(b) motion. The order states in part: “The Court cautions

plaintiff that any further request to this Court for post-judgment

reconsideration, alteration or modification of the Court’s [May 21, 2010

order and judgment that granted summary judgment to Garmin] may result

in monetary sanctions.” Doc. 267 at 5 (bold typeface in original).

      Beginning in late July 2011, and continuing through September, Mr. Leo

filed seven motions in which he asked the district court to recognize hundreds of

so-called facts concerning Garmin’s motion for summary judgment. The motion

for summary judgment had been granted by the district court and affirmed by this

court in the prior appeal. He filed these motions in apparent contravention of the

court’s July 25 order that cautioned him that any further such filings could result

in sanctions.

      In an order dated September 26, 2011, the court denied all seven motions

and imposed filing restrictions. With regard to the seven motions, the court found

                                        -3-
that Mr. Leo’s “motions to recognize material facts address the same arguments

which the Court has repeatedly rejected. For reasons set forth in previous rulings,

the Court therefore finds that the motions should be overruled.” R. Vol. 2 at

411-12. As to the filing restrictions, the court considered the relevant factors and

terminated Mr. Leo’s electronic filing privileges. The court also directed the

clerk to submit any conventionally filed motion, document, exhibit, or complaint

to the judge to determine whether or not it might be filed. Last, the court warned

Mr. Leo that “if he seeks to file . . . any document which requests

post-judgment reconsideration, alteration or modification of [the court’s

order or judgment concerning summary judgment], the Court will sanction

[Mr. Leo] a minimum of $500.00 for each violation.” Id. at 414 (bold typeface

in original). Mr. Leo purports to appeal this order.

      Regardless of their titles, Mr. Leo’s district court filings were transparent

attempts to once again revisit issues resolved by the district court in its motion to

dismiss and on summary judgment. And his briefs in this court raise the same

issues we decided in Leo, 431 F. App’x 702-05. Because these issues have been

resolved against Mr. Leo, his appeal is frivolous. See Braley v. Campbell,

832 F.2d 1504, 1510 (10th Cir. 1987) (holding that “[a]n appeal is frivolous when

the result is obvious, or the appellant’s arguments of error are wholly without

merit”) (internal quotation marks omitted). Under Fed. R. App. P. 38, this court

can “award just damages, including attorney’s fees . . . if [we] determine[] that

                                         -4-
an appeal is frivolous.” Braley, 832 F.2d at 1510. “[P]ro se litigants are subject

to the same minimum litigation requirements that bind all litigants and counsel

before all federal courts. We emphasize today that we will scrutinize equally all

filings by both pro se and counseled litigants to protect against the abuses

identified in . . . Rule 38.” Kyler v. Everson, 442 F.3d 1251, 1253-54 (10th Cir.

2006). See also Haworth v. Royal, 347 F.3d 1189, 1192 (10th Cir. 2003)

(imposing sanctions under Rule 38 against a pro se litigant for, among other

things, challenging matters that had already been concluded).

      The judgment of the district court is AFFIRMED. Garmin’s motion for

sanctions is GRANTED and the case is remanded to the district court to determine

reasonable appellate attorney’s fees. We DENY Garmin’s motion to dismiss the

appeal. We DENY “Appellant’s Motion (1) to Issue an Order to Show Cause

Why Discipline Should Not be Imposed by This Court on Appellee’s Attorney,”

“Appellant’s Motion (2) to Issue an Order to Show Cause Why Discipline Should

Not be Imposed by This Court on Appellee’s Attorney,” and “Appellant’s Petition

for En Banc Hearing.”


                                                    Entered for the Court



                                                    Wade Brorby
                                                    Senior Circuit Judge




                                         -5-